Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to applicant's Arguments/Remarks filed 10/11/2022.  Claims 1-2, 4-12, 15-27 are pending, claims 3, and 13-14 are cancelled.   
Response to Arguments

     Response to applicant’s argument with respect to the rejected claims 1-2, 4-12, 15-24 is moot as the amendment to claims overcomes the claim rejections, therefore, the Claim Rejections - 35 U.S.C. § 103 (AIA ) with respect to claims 1-2, 4-12, 15-24 withdrawn, and claims are rejected under new ground of rejection(s) as necessitated by Applicant's amendments. 

Election by Original Presentation

     Newly submitted claims 25-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:      Claims 25-26 are directed to a “surround sound”, surround sound definition is, a system of stereophonic sound involving three or more speakers surrounding the listener, “surround sound” is classified in class H04S (Stereophonic Systems) that is different and distinct than the originally presented examined claim directed to a method of retransmitting a payload of a data packet from a source device via a broadcast isochronous stream; and transmitting the payload from the first device to a second device, which is classified in class H04H 20/08 (transmission and relaying information among terminal devices).      Claim 27 is directed to “a first time… transmitting …from the first device to a third device at a second time; and transmitting the payload from the second device to the third device at a third time, wherein the third time is offset from the second time by a predetermined interval” is classified in class H04S 5/00 (Pseudo-stereo systems, e.g. in which additional channel signals are derived from monophonic signals by means of phase shifting, time delay or reverberation) that is different and distinct than the originally presented examined claim directed to a method of retransmitting a payload of a data packet from a source device via a broadcast isochronous stream; and transmitting the payload from the first device to a second device, which is classified in class H04H 20/08 (transmission and relaying information among terminal devices).      They have separate status in the art due to their recognized divergent subject matter, would also require a different field of search (for example, searching different classes/subclasses or electronic resources; or employing different search queries; the inventions are likely to raise different non-prior art issues under double patenting, and/or 35 U.S.C. 112), and the prior art applicable to one invention would not likely be applicable to another invention.  Therefore, new claims 25-27 are independent from the invention originally claimed.       Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.        Accordingly, claims 25-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

     Claim 1-2, 4-12, and 15-24 are rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over Linsky (Linsky et al., U. S. Publication No. 20210288764) in view of Sridhara (Sridhara et al., U. S. Publication No. 20200084697), and further, in view of LEI (LEI et al., U. S. Publication No. 20200275505).     Regarding independent claim 1, Linsky discloses a method of retransmitting a payload of a data packet (e.g., Fig. 1, 4A-8, prg. [0001], lines 1-2, [0007], lines 1-3, communication system and method of retransmission and payload of data packet and broadcasting), the method comprising: receiving, at a first device, the payload of a data packet from a source device via a broadcast isochronous stream (e.g., Fig. 1, 4A-8, prg. [0037], lines 3-6, [0048], lines 1-8, [0100], lines 1-5, from a wireless source device (102) use a communication link 116 connecting with device 104 (e.g. first device), the communication link 116 includes isochronous (ISO) link); and transmitting the payload from the first device to a second device (e.g., Fig. 4A-4B, 6-8, transmission of packet date that includes payload from Slave-1-Device (first device) to Slave-2-Device (second device)), wherein the transmitting of the payload from the first device to the second device uses a different frequency or channel relative to a frequency or channel used for receiving the payload from the source device (e.g., Fig. 4A-4B, 6-8, transmission of packet date that includes payload from Slave-1-Device (first device) to Slave-2-Device (second device) via link or channel relative to the source receiving transmission).      Although, Linsky discusses a source device broadcasting and broadcast isochronous, it does not discuss the specifics of broadcast isochronous stream, therefore, for clarification, a secondary reference Sridhara is introduced, in related art dealing with broadcasting and packet data (e.g. prg. [0004]), Sridhara teaches receiving at a first device (110-c) from a source device (105-b) via a broadcast isochronous stream (e.g., Fig. 4, prg. [0067], block 4:435, and block 4:445).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Sridhara’s reception of broadcast isochronous stream from source device with Linsky’s broadcast isochronous to provide the broadcast system with reception of broadcast isochronous stream from source device to improve broadcast communication and specially broadcast isochronous streams (e.g., Sridhara, prg. [0003]).      However, Linsky in view of Sridhara do not specifically teach transmitting of the payload from the first device to the second device uses a different frequency or channel, in related art dealing with broadcasting and retransmission of payload (e.g., prg. [0003], lines 1-3, [0071], lines 21-31), LEI teaches transmitting of the payload from the first device to the second device uses a different frequency or channel (e.g., prg. [0071], lines 21-31, [0075], lines 1-13, transmission of payload from using different frequency).       Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to include LEI’s broadcasting system transmission of payload from using different frequency with Sridhara and Linsky improved broadcast isochronous stream from source device to improve broadcast communications transmission of contents packet data messaging (LEI, e.g., prg. [0003], lines 1-3).      Regarding independent claim 12, Linsky discloses a method of receiving a retransmitted data packet from a first device (e.g., Fig. 1, 4A-8, prg. [0001], lines 1-2, [0007], lines 1-3, communication system and method of retransmission and payload of data packet and broadcasting), the method comprising: listening for, at a second device (e.g., prg. [0010], lines 1-11, second slave device listing), a data packet from a source device via a broadcast isochronous stream, the data packet having a payload (e.g., Fig. 1, 4A-8, prg. [0037], lines 3-6, [0048], lines 1-8, [0100], lines 1-5, from a wireless source device (102) use a communication link 116 connecting with device 104 (e.g. first device), the communication link 116 includes isochronous (ISO) link); and listening for, at the second device (e.g., prg. [0110], the second slave device listening), another data packet from the first device after not receiving the data packet from the source device, the other data packet including the payload (e.g., prg. [0110], not receiving packet data from the source device), wherein the other data packet is received by the second device via another broadcast isochronous stream, and further wherein the other broadcast isochronous stream uses a different frequency or channel relative to a frequency or channel use for receiving the payload from the source device (e.g., Fig. 4A-4B, 6-8, transmission of packet date that includes payload from Slave-1-Device (first device) to Slave-2-Device (second device) via link or channel relative to the source receiving transmission).        Although, Linsky discusses a source device broadcasting and broadcast isochronous, it does not discuss the specifics of broadcast isochronous stream, therefore, for clarification, a secondary reference Sridhara is introduced, in related art dealing with broadcasting and packet data (e.g. prg. [0004]), Sridhara teaches receiving at a first device (110-c) from a source device (105-b) via a broadcast isochronous stream (e.g., Fig. 4, prg. [0067], block 4:435, and block 4:445).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Sridhara’s reception of broadcast isochronous stream from source device with Linsky’s broadcast isochronous to provide the broadcast system with reception of broadcast isochronous stream from source device to improve broadcast communication and specially broadcast isochronous streams (e.g., Sridhara, prg. [0003]).      However, Linsky in view of Sridhara do not specifically teach transmitting of the payload from the first device to the second device uses a different frequency or channel, in related art dealing with broadcasting and retransmission of payload (e.g., prg. [0003], lines 1-3, [0071], lines 21-31), LEI teaches transmitting of the payload from the first device to the second device uses a different frequency or channel (e.g., prg. [0071], lines 21-31, [0075], lines 1-13, transmission of payload from using different frequency).       Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to include LEI’s broadcasting system transmission of payload from using different frequency with Sridhara and Linsky improved broadcast isochronous stream from source device to improve broadcast communications transmission of contents packet data messaging (LEI, e.g., prg. [0003], lines 1-3).      Regarding claim 2, Linsky in view of Sridhara teach all the limitations in claim 1, and further, Linsky teaches wherein the transmitting of the payload from the first device to the second device is performed via another broadcast isochronous stream (e.g., Fig. 4B-8, prg. [0100]).       Regarding claims 4 and 15, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Linsky teaches wherein the payload of the data packet is received at the first device within a first subevent of a Broadcast Isochronous Stream (BIS) interval of the broadcast isochronous stream (e.g., Fig. 6-8, prg. [00102]) and the transmission of the payload from the first device to the second device is performed during a time interval coincident with, overlapping with (e.g., Fig. 4A-8, prg. [0047]), or after a second sub-event of the BIS interval of the broadcast isochronous stream where the second sub-event is after the first sub-event (e.g., prg. [00103]).      Regarding claims 5 and 16, Linsky in view of Sridhara teach all the limitations in claims 4, 15, and further, Linsky teaches wherein the second device comprises a radio configured to listen for the data packet over a first transmission frequency related to the source device during the second sub-event of the first BIS interval of the broadcast isochronous stream (e.g., prg. [00069], [0106]), and, if the second device fails to receive at least a preamble of the data packet over the first transmission frequency, the method further comprises: listening for another data packet over a second transmission frequency different than the first transmission frequency, the other data packet related to the payload received by the first device (e.g., prg. [00069], [0110]).      Regarding claims 6 and 17, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Linsky teaches wherein the data packet is sent within a first sub-event of a Broadcast Isochronous Stream (BIS) interval of the broadcast isochronous stream and the transmission of the payload from the first device to the second device is performed during a time interval that has been temporally shifted with respect to a second sub-event of the BIS interval of the broadcast isochronous stream where the second sub-event is after the first sub-event (e.g., Fig. 6-8).      Regarding claims 7 and 18, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Sridhara teaches wherein the first device and the second device are configured to acknowledge receipt of the payload such that the transmission of the payload from the first device to the second device occurs only when the first device has acknowledged receipt of the data packet and the second device has not acknowledged receipt of the data packet (e.g., prg. [0037]).      Regarding claims 8 and 19, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Linsky teaches wherein the data packet is sent within a first Broadcast Isochronous Stream (BIS) interval of the broadcast isochronous stream and the transmission of the payload from the first device to the second device occurs during a second BIS interval of the broadcast isochronous stream after the first BIS interval (e.g., Fig. 6-8).       Regarding claims 9 and 20, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Linsky teaches wherein the payload includes audio data relating to a left channel or a right channel of a stereo audio signal (e.g., prg. [0039]).      Regarding claims 10 and 21, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Linsky teaches wherein the payload includes audio data relating to multiple channels of a multichannel audio signal (e.g., Fig. 4B-8, prg. [0050]).      Regarding claims 11 and 22, Linsky in view of Sridhara teach all the limitations in claims 1, 12, and further, Sridhara teaches further comprising: prior to the transmission of the payload from the first device to the second device, receiving, at the first device, an indication that the second device did not successfully receive the payload (e.g., prg. [0037]).       Regarding claim 23, Linsky in view of Sridhara teach all the limitations in claim 12, and further, Linsky teaches wherein the second device comprises a processor(e.g., Fig. 2:202, 210) and a non-transitory computer-readable memory configured to execute and store (e.g., Fig. 2:206, 208), respectively, a set of non-transitory computer-readable instructions that when executed by the processor are configured to: execute at least one algorithm that tracks a success rate of successful packet receipt by the first device and the second device; and establish a predetermined retransmission relationship between the first and second devices based on the success rate of the first device and second device (e.g., prg. [0012]-[0013).   .     Regarding claim 24, Linsky in view of Sridhara teach all the limitations in claim 12, and further, Sridhara teaches wherein the second device is configured to transmit a block acknowledgement on behalf of the first device and the second device, the block acknowledgement including data relating to whether the first device and the second device have successfully received the payload (e.g., prg. [0037]).

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).       A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 7:00 AM -4:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
December 12, 2022